Citation Nr: 1034150	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-18 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative changes of 
the cervical spine.

2.  Entitlement to a compensable rating for left parascapular 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from January 1982 to 
September 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In September 2008, the Board remanded the 
Veteran's claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a cervical spine disability that is 
attributable to her active military service.

2.  The Veteran's service-connected left parascapular pain has 
likely resulted in disability tantamount to limitation of motion 
of the left shoulder at the shoulder level.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The criteria for a 20 percent rating for service-connected 
left parascapular pain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Pursuant to the Board's September 2008 remand, the Veteran was 
sent a VCAA notice letter in October 2008.  The letter notified 
the Veteran of the information and evidence needed to 
substantiate her claim of service connection for degenerative 
changes of the cervical spine.  The Veteran was also told that 
the evidence must show that her service-connected left 
parascapular pain had gotten worse.  Additionally, the October 
2008 letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the October 2008 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified 
that VA was responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding her disabilities.  Consequently, a remand of the issues 
on appeal for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment and personnel records 
have been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Dayton, 
Ohio.  VA has also obtained treatment records from the medical 
center at Wright-Patterson Air Force Base (AFB), Ohio, and from 
multiple private treatment providers identified by the Veteran.  
Pursuant to the Board's remand, records from the Social Security 
Administration (SSA) were requested and obtained.  

Additionally, the Veteran was provided with multiple VA 
examinations in connection with her claim, the reports of which 
are of record.  The most recent VA examination was conducted in 
January 2010 pursuant to the Board's remand.  The report contains 
sufficient evidence for deciding the claim in regards to the 
origin and etiology of the Veteran's current cervical spine 
disabilities.  The report also contains sufficient evidence by 
which to evaluate the Veteran's left parascapular pain in the 
context of the rating criteria.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran asserts that she has a neck disability, such as 
degenerative changes of the cervical spine, as a result of her 
active military service.  She maintains that the disability has 
its onset during service.  Thus, the Veteran contends that 
service connection is warranted for a cervical spine disability.

A review of the Veteran's service treatment records reveals that 
her May 1981 entrance examination was normal.  In March 1983, she 
was hospitalized for approximately two weeks at the Naval 
Hospital in San Diego, California with complaints of left 
shoulder pain and left arm weakness.  The Veteran had a seven-
month history of weightlifting that resulted in sharp left 
subscapular pain and transient left arm immobility.  Physical 
examination was normal except for the neurological examination 
that showed left arm weakness, decreased reflexes, and a mild 
decrease in sensation of the left upper extremity.  A CT 
(computerized tomography) scan of the cervical spine was normal.  
The hospital course included intermittent and then continuous 
cervical traction.  The discharge diagnosis was left cervical 
radiculopathy.  During the course of treatment, it was noted that 
the Veteran possibly had a herniated disc or disc syndrome.  On 
discharge from the hospital, it was recommended that the Veteran 
have twenty days of convalescent leave and continue intermittent 
cervical traction at home.

From March 1983 to December 1983, the Veteran was seen for left 
scapular area pain and weakness of the left upper extremity.  
Radiculopathy and scapulocostal syndrome were identified.  
Treatment included physical therapy and, in December 1983, the 
Veteran indicated that she did not experience pain anymore.  A 
periodic examination conducted in December 1985 noted a history 
of scapulocostal syndrome, but the examination was normal.  In 
June 1986 the Veteran was hospitalized at the San Diego Naval 
Hospital for scapulocostal syndrome.  In September 1987, the 
Veteran was discharged from service after a May 1987 Medical 
Board report was issued concerning an unrelated disability.  No 
separation examination is of record.

In view of the service treatment records, the evidence shows that 
the Veteran experienced symptoms that involved the cervical 
spine.  Additionally, she underwent cervical traction, and 
cervical radiculopathy was identified during military service.  
Thus, be it from a weight lifting injury or some other 
unidentified injury or disease, the evidence establishes the 
"in-service injury or disease" element of the service 
connection claim.  Service connection would be warranted if the 
evidence shows that the Veteran currently has a cervical spine 
disability with its onset during military service or a cervical 
spine disability that is otherwise attributable to service, 
including the documented symptomatology.

(The Board notes that service connection has already been awarded 
for left parascapular pain.  Thus, this disability that was 
documented in the service records will not be addressed in the 
context of the service connection claim.  The evaluation of the 
severity left parascapular pain is in the analysis section 
following this one.)

In April and May 1988, the Veteran underwent VA orthopedic and 
neurological examination.  She was diagnosed with scapulocostal 
syndrome and left parascapular pain possibly secondary to 
cervical radiculopathy.  Notably, a May 1988 x-ray report of the 
cervical spine indicated that there were no significant 
abnormalities.

In October 1990, the Veteran was involved in a motor vehicle 
accident.  Records from Wright-Patterson AFB indicate that the 
accident caused a twisting neck injury.  An October 1990 x-ray of 
the cervical spine was normal.  A separate x-ray report in 
October 1990 showed a straightening of the cervical spine of 
undetermined etiology.  A November 1990 physical therapy 
consultation reflects that the Veteran experienced neck pain and 
numbness in her arms and hands.  She wore a neck collar for 
several weeks following the accident.  A separate November 1990 
consultation report lists an impression of status-post neck 
trauma and rule out cervical radiculopathy.  A November 1990 CT 
scan found a suspected moderate posterior annular bulge at C3-4 
and right lateral disc bulge at C4-5.  Follow-up x-rays of the 
cervical spine in November 1990 revealed a reversal of the normal 
lordotic curvature of the cervical spine from C2 through C6 and 
that there was slight progression since the previous examination.  
In December 1990, a consultation report reflected that the 
Veteran was experiencing neck pain secondary to a motor vehicle 
accident and that she was not responding to physical therapy.   A 
January 1991 record shows that the Veteran had severe cervical 
pain and numbness in the fingers, and that she was unable to 
exercise due to spasms.  In August 1991, a MRI (magnetic 
resonance imaging) of the cervical spine was negative.  An 
October 1991 medical certification report listed a diagnosis of 
cervical strain and the cause of the injury a motor vehicle 
accident from October 1990.  

Additional records from Wright-Patterson AFB show that the 
Veteran was involved in a motor vehicle accident in January 1995.  
Treatment records reflect that the Veteran experienced pain and 
bruising in the right shoulder blade area.  There was tenderness 
over the spine as a result of that accident.  A March 1995 MRI 
examination of the cervical spine was normal as there was no 
evidence of significant disc bulging or herniation.

In January 2001, the Veteran sought treatment for chronic neck 
pain at Wright-Patterson AFB.  A history of a motor vehicle 
accident in 1990 was noted with head and neck injuries.  The 
impression of a MRI report was multi-level degenerative disc 
disease and left-side neural foraminal narrowing.  X-rays also 
showed multi-level degenerative disc disease without fracture.  
Varying diagnoses were made during treatment in 2001, including 
degenerative joint disease of the cervical spine with 
radiculopathy; chronic neck pain due to degenerative disc 
disease, possible radiculopathy on the left; muscle spasm and 
strain; and chronic pain due to cervical spondylosis and 
stenosis.

In October 2001, the Veteran underwent a VA spine examination in 
connection with the claim.  The examiner reviewed the relevant 
medical evidence and accurately noted the Veteran's history 
regarding the in-service symptomatology and the post-service 
motor vehicle accidents and treatment.  At the examination, the 
Veteran reported complaints of constant neck pain that was 
primarily on the left side.  The pain radiated to the shoulder 
and the arm, and was somewhat relieved by epidural injections.  
She also experienced numbness, burning, and tingling in the left 
upper extremity.  The examiner made note of the January 2001 MRI 
report.  X-rays of the cervical spine were taken on the day of 
the examination.  They showed mild degenerative changes at C4-5.  
The examiner provided a diagnostic impression of cervical 
degenerative disc disease with evidence for cervical 
radiculopathy.  The examiner did not expressly comment on the 
origin or etiology of the diagnosed disability.

Subsequent medical records that were added to the claims file 
include an April 2002 x-ray report showing multi-level disc 
deterioration.  In February 2003, Dr. M.F.T. from Wright-
Patterson AFB indicated that the Veteran's current diagnoses 
included cervical stenosis and spondylosis, C6-7 radiculopathy, 
and chronic pain from cervical spine degenerative disc disease.  
Dr. M.F.T. stated that the Veteran was first diagnosed with 
cervical spondylosis in 1983 and that her neck pain was only 
worsened by motor vehicle accidents in 1995 and 2001.  A February 
2003 MRI report of the cervical spine noted that the Veteran 
demonstrated multi-level degenerative disc disease that had 
mildly progressed since January 2001.

In April 2003, x-rays of the cervical spine demonstrated 
degenerative disc changes in the mid-cervical spine.  It was 
noted that the Veteran was status-post motor vehicle accident.  
Dr. S.G. administered cervical epidural injections.  Dr. S.G. 
provided a diagnosis of cervical radiculopathy and cervicalgia.  
August 2003 records from the Pain Evaluation and Management 
Center of Ohio reflect that the Veteran was involved in a motor 
vehicle accident in April 2003.  She complained of daily pain in 
her cervical spine and reported a history of experiencing similar 
pain in 1983, 1991, and 1995.  R.D., D.O., provided multiple 
impressions, including:  cervical strain/sprain; cervical disc 
protrusion at C4-5, C5-6, C6-7; neuroforaminal stenosis on the 
left at C4-5, C6-7; cervical radiculitis; cervical-thoracic 
fibromyalgia; and chronic cervical sprain/strain.  In September 
2003, the Veteran was seen at Wright-Patterson AFB for neck 
muscle spasms.  A November 2003 cervical spine x-ray report 
showed minor abnormalities.  The x-ray was ordered after the 
Veteran tripped and fell.  The impression of a February 2005 MRI 
was grossly stable multi-level degenerative disc disease of the 
cervical spine with regions of mild spinal canal and neural 
foraminal narrowing.  Additionally, records that were obtained 
from SSA pursuant to the Board's September 2008 remand made 
reference to the Veteran's cervical spine problems, but mental 
health disorders that resulted in disability were of primary 
concern.

In June 2005, the Veteran underwent a VA general physical 
examination.  The examiner reviewed the claims file and noted an 
accurate medical history.  The examination pertained to multiple 
unrelated disabilities, but also those involving the neck.  The 
Veteran reported that she first experienced neck pain in March 
1983.  The Veteran stated that the pain at that time occurred 
without trauma and was primarily on the left side.  She reported 
that the pain has continued since that time, but also that it 
appeared to resolve for the most part in 1984.  After examining 
the Veteran, the examiner provided a diagnosis of cervical 
spondylosis and thoracic parascapular pain.  The examiner gave 
the opinion that that there was no objective evidence of current 
radiculopathy in the cervical region based on the neurological 
examination.  The examiner did not expressly comment on the 
origin or etiology of the cervical spine disability.

Pursuant to the Board's September 2008 remand, the Veteran 
underwent further VA examination of the spine in January 2010.  
The examination was conducted in order to identify the Veteran's 
current cervical spine disabilities and obtain a medical opinion 
concerning the origin of any cervical spine disability and the 
possible relationship to the Veteran's military service.  The 
examiner, a physician in orthopedic surgery, reviewed the claims 
file and provided an accurate medical history.  The examiner 
noted that the Veteran had a long history of cervical spine and 
radicular-type symptoms starting in 1983 and that she had been 
weightlifting prior to experiencing the symptoms.  It was noted 
that the Veteran had non-operative treatment in early 1983 
including cervical traction and that a CT scan from that time was 
read as normal.  At the examination, the Veteran reported 
experiencing chronic neck pain and that she uses anti-
inflammatories for treatment in addition to Botox injections at 
Wright-Patterson AFB.  X-rays of the cervical spine revealed 
osteopenia and diffuse disc disease and osteoarthritis throughout 
the cervical spine.  After examining the Veteran, the examiner 
provided a diagnosis of cervical spine multi-level disc 
degeneration.  The examiner noted that symptoms involving the 
cervical spine initially started in 1983, but that imaging and 
MRIs were negative at that time and only showed significant 
changes much later.  The examiner stated that it was his feeling 
that it is less likely than not that the cervical spine issues 
are due to her military career.

In view of the post-service treatment records and examination 
reports, the evidence shows that the Veteran has a current 
cervical spine disability.  The evidence tends to show that she 
has multiple diagnoses, including strain, stenosis, spondylosis, 
degenerative joint disease, and degenerative disc disease.  Thus, 
the evidence establishes the "current disability" element of 
the service connection claim.  Service connection would be 
warranted if the evidence shows that any of the Veteran's 
cervical spine disabilities had its onset during active military 
service or is otherwise attributable to service, including the 
documented in-service symptomatology.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a cervical spine disability (including 
degenerative changes) that is attributable to her active military 
service.  The January 2010 VA examiner's opinion is the only 
express competent medical opinion in regards to the salient 
question of whether any of the Veteran's current cervical spine 
disabilities had its onset during her military service or is 
otherwise related thereto.  The opinion is persuasive because it 
finds support in the record.  Although the Veteran had problems 
with her neck in military service, the examiner pointed to the 
fact that significant changes of the cervical spine were not seen 
on imaging until much later.  As noted previously, the March 1983 
CT scan and the May 1988 x-rays were normal without an indication 
of significant abnormalities.  Only subsequent to the October 
1990 motor vehicle accident when the Veteran injured her neck did 
the imaging reports show abnormalities.  This was over three 
years after the Veteran's separation from active military 
service.  Even after that period, the March 1995 MRI was normal.  
The length of time that elapsed prior to the changes seen on 
imaging weighs against the claim and the January 2010 VA examiner 
found this aspect compelling.

Several of the Veteran's treating clinicians and other examiners 
recorded the onset of the Veteran's neck problems as March 1983 
when commenting on her medical history.  These recitations do not 
tend to support the claim as no further opinion was made in any 
instance that expressly addressed whether any current cervical 
spine disability was in fact related to the symptomatology 
experienced in March 1983.  No clinician provided an opinion 
similar to that of the January 2010 VA examiner's opinion that 
was made after a review of all of the evidence in the claims 
file, that directly addressed the salient question, and that 
contained a rationale for the opinion.  Thus, the January 2010 VA 
examiner's opinion is probative and compelling concerning the 
Veteran's service connection claim, particularly the "nexus" 
element of the claim.

The chief evidence that links the Veteran's current cervical 
spine disabilities to her active military service are her own 
statements to that effect.  The record reflects that the Veteran 
has been employed as a physician's assistant and therefore has 
some medical expertise.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, at least for VA 
examination purposes, competent medical evidence need not be 
provided solely by physicians.  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007).  However, generally, examinations and opinions 
from physician assistants must be reviewed and signed by a 
physician to be acceptable.  See, e.g., VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iv, ch. 3, sec. D(18) (2010).  
No physician has reviewed and endorsed the Veteran's theory that 
her current cervical spine disabilities are related to her in-
service symptomatology.  In any case, the January 2010 VA 
examiner has a higher level of training and education as well as 
a specialty of orthopedic surgery.  The Board accords greater 
weight to his opinion on the matter.

In the Veteran's case, the evidence does not establish the 
"nexus" element of the service connection claim.  Without 
sufficient evidence that the Veteran has a cervical disability 
that is attributable to her active military service, service 
connection is not warranted for a cervical disability (including 
degenerative changes) on a direct basis.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence 
that arthritis of the cervical spine manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  Imaging first showed "degenerative 
changes" in the cervical spine in 2001 and a diagnosis of 
degenerative joint disease was first recorded in the medical 
records in that year.  Significantly, a cervical spine x-ray 
report from the year following the Veteran's separation from 
service is of record.  The May 1988 x-ray report showed no 
significant abnormalities and arthritis was not noted.  Thus, 
service connection is not warranted for arthritis of the cervical 
spine on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of 
service connection for a cervical spine disability (degenerative 
changes of the cervical spine) must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

B. Rating Issue

The Veteran asserts that her service-connected left parascapular 
pain is more disabling than currently rated.  She contends that a 
compensable rating is warranted.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

In the September 2008 remand, the Board noted that the Veteran's 
service-connected left parascapular pain had been evaluated under 
Diagnostic Code 5293 for "intervertebral disc syndrome (IVDS)."  
Parascapular pain is not a listed disability in the rating 
schedule.  When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  See 38 C.F.R. 
§ 4.20 (2009).  In light of the evidence of record, the Board 
finds that the rating codes concerning the shoulder are more 
analogous to the Veteran's service-connected disability involving 
the parascapular area.  "Parascapular" means near the scapula 
and "scapula" means the flat, triangular bone in the back of 
the shoulder, or the shoulder blade.  See Dorland's Illustrated 
Medical Dictionary 1369, 1661 (30th ed. 2003).   On its face, the 
disability appears to pertain moreso to the shoulder given the 
plain meaning definition of the disability.  Additionally, the 
historical medical evidence, and the evidence associated with the 
claims file during the pendency of the claim, reflects that the 
disability primarily affects the Veteran's left shoulder and arm.

The Veteran has not been awarded service connection for IVDS and 
an evaluation of the Veteran's disability under the rating 
criteria for IVDS is not appropriate.  The RO recognized as much 
when, in the June 2002 rating decision that is on appeal, it 
stated that service connection had not been established for 
cervical stenosis/degenerative disc disease.  Moreover, in the 
analysis section above, the Board determined that service 
connection is not warranted for a cervical spine disability.  In 
sum, the Board does not find that a disability involving the area 
of the shoulder blade should be evaluated as a disability of the 
spine without sufficient evidence that it affects that body 
system.

Impairment of the scapula (or clavicle) is evaluated under 
Diagnostic Code 5203.  That diagnostic code pertains to 
dislocation, nonunion, or malunion of the scapula.  It also 
states that the disability may be rated on impairment of function 
of the contiguous joint.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5203) (2009).  Limitation of motion of the shoulder is 
evaluated under Diagnostic Code 5201 for limitation of motion of 
the arm.  The Veteran's left shoulder is considered her minor 
upper extremity.  Under that diagnostic code a 20 percent rating 
is assigned when motion of the minor arm is limited to shoulder 
level and when motion of the minor arm is limited to midway 
between the side and shoulder level.  A 30 percent rating is 
assigned when motion of the minor arm is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201) (2009).

Additionally, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

During the course of the claim, the June 2005 and January 2010 VA 
examiners conducted examinations of the left shoulder that 
included range of motion testing.  In June 2005, the Veteran 
could forward flex and abduct the left shoulder to 175 degrees, 
but had a painful arc in the 90 to 120 degree range of abduction.  
In January 2010, the Veteran could forward flex the left shoulder 
actively to 160 degrees and passively to 170 degrees.  Abduction 
was to about 100 degrees actively and passively to 120 degrees.  
The examiner noted that there was pain over the medial scapular 
border and that there was moderate pain on forward elevation of 
the left arm.  

Under the rating criteria, limitation of motion of the arm to 90 
degrees (shoulder level) warrants a 20 percent rating for the 
minor extremity.  The Veteran's abduction appears to be limited 
to near that level.  Although she could abduct to 175 degrees in 
June 2005, pain was experienced at 90 degrees.  Additionally, in 
January 2010, the Veteran could actively abduct to only 100 
degrees and there was moderate pain involved.  In taking into 
account these measurements, with consideration of the effects of 
painful motion, and resolving reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's disability is as 
likely as not tantamount to limitation of motion to the shoulder 
level as a result of her service-connected left parascapular 
pain.  See 38 C.F.R. §§ 4.3, 4.45, 4.50, 4.71a (Diagnostic 
Code 5201); DeLuca, 8 Vet. App. at 204-7.  As a result, the Board 
concludes that a 20 percent rating is warranted.  The Veteran's 
symptomatology involving the left shoulder appears to have been 
similar throughout the pendency of the claim.  Thus, the 20 
percent rating is warranted for the entire rating period.

Although a 20 percent rating is warranted under the above 
analysis, an even higher schedular rating is not warranted.  
There is no indication that functional limitations approximate to 
a level of 25 degrees from the side.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5201).  Additionally, ankylosis of the shoulder 
has not been shown by the evidence.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5200).  Moreover, medical records from 2003 
indicate that the Veteran had some dislocation in the left 
shoulder, possibly as a result of a non-service-connected rotator 
cuff tear.  In any case, the maximum schedular rating for 
dislocation of the scapula is 20 percent.  Thus, Diagnostic 
Code 5203 does not allow for a higher schedular rating than that 
allowed under Diagnostic Code 5201 for limitation of the arm at 
shoulder level.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's left parascapular pain has 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
symptoms of her disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for 
a compensable rating for left parascapular pain is granted-20 
percent, but no higher.  In reaching this conclusion, the Board 
has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disability is denied.

A 20 percent rating for left parascapular pain is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


